                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

         v.                                          Case No. 14-00253-01-CR-W-BP

 REGINALD D. ABBOTT,
                                Defendant.

                                   ENTRY OF APPEARANCE

       Comes now the United States of America, by and through its undersigned attorney,

Robert M. Smith, Special Assistant United States Attorney, and enters his appearance as attorney

of record for the United States of America in the above-reference case.

       Effective this date, the following attorney is no longer associated with this case and should

not receive any further Notices of Electronic Filings relating to activity in this case:

       JUSTIN G. DAVIDS

                                                       Respectfully submitted,

                                                       Timothy A. Garrison
                                                       United States Attorney

                                               By      /s/ Robert M. Smith

                                                       Robert M. Smith
                                                       Special Assistant United States Attorney

                                                       Narcotics & Violent Crimes Unit
                                                       Charles Evans Whittaker Courthouse
                                                       400 East Ninth Street, Suite 5510
                                                       Kansas City, Missouri 64106
                                                       Telephone: (816) 426-3122




              Case 4:14-cr-00253-BP Document 42 Filed 10/15/18 Page 1 of 2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on October 15,
2018, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                                    /s/ Robert M. Smith
                                                    Robert M. Smith
                                                    Special Assistant United States Attorney




                                               2
          Case 4:14-cr-00253-BP Document 42 Filed 10/15/18 Page 2 of 2
